Exhibit 10.4

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This Patent and Trademark Security Agreement, dated as of August 17, 2017 (this
“Agreement”), made by IORA SOFTWARE LIMITED, a company incorporated as a private
limited company under the Registrar for Companies for England and Wales with a
principal place of business at Chapel House, 1-3 Chapel Street, Guildford,
United Kingdom, GUI 3UH (“Grantor”), in favor of MORIAH SOFTWARE MANAGEMENT LP,
a Delaware limited partnership with an address at c/o Black Dolphin Capital
Management, LLC, One University Plaza, Suite 407, Hackensack, NJ 07601 (together
with its successors and assigns, “Lender”).

 

RECITALS

 

WHEREAS, the Grantor has an ownership interest in the patents identified on
Exhibit 1 hereto (collectively, the “Patents”); and

 

WHEREAS, the Grantor has an ownership interest in the trademarks identified on
Exhibit 2 hereto (collectively, the “Trademarks”); and

 

WHEREAS, the Grantor and the Lender are parties to that certain Loan and
Security Agreement, of even date herewith (as from time to time amended or
supplemented, the “Loan Agreement”); and

 

WHEREAS, the Grantor has granted to Lender a security interest in all of its
property and assets, including, without limitation, the Patents and Trademarks,
to secure the performance of Grantor’s obligations under the Loan Agreement and
the other Loan Documents; and

 

WHEREAS, it is a condition precedent to the Lender’s entry into the Loan
Agreement and the other Loan Documents that the Grantor execute and deliver this
Agreement to the Lender; and

 

WHEREAS, the Grantor and the Lender by this instrument seek to confirm and make
a record of the grant of the security interest in the Patents and Trademarks and
the assignment of the Patents and Trademarks upon the occurrence of an Event of
Default in accordance with the terms of this Agreement; and

 

WHEREAS, capitalized terms used and not defined herein have the meanings given
to them in the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantor hereby agrees, confirms and
acknowledges as follows:

 

1.The Grantor does hereby acknowledge and confirm that the Patents and
Trademarks and the goodwill associated therewith constitute Intellectual
Property included in the Collateral pledged by Grantor to Lender pursuant to the
Loan Agreement.

 



 
 

 

2.The Grantor further acknowledges and confirms that the rights and remedies of
Lender with respect to the Patents and Trademarks are more fully set forth in
the Loan Agreement and the other Loan Documents, the terms and provisions of
which are incorporated herein by reference.

 

3.The Grantor hereby irrevocably constitutes and appoints Lender, with full
power of substitution, as its true and lawful attorney-in-fact, with full
irrevocable power and authority in its place and stead and in its name or
otherwise, from time to time in Lender’s sole discretion, at such Grantor’s sole
cost and expense, to take any and all action and to execute and deliver any and
all documents and instruments which Lender may deem reasonably necessary or
advisable to (a) accomplish the purposes of perfecting, continuing and
preserving, a continuing first priority security interest in the Patents and
Trademarks and the goodwill associated therewith in favor of Lender, and (b)
effect a transfer of the Patents and Trademarks and the goodwill associated
therewith to Lender or to Lender’s designees without further consent or
authorization of the Grantor upon the occurrence of an Event of Default. In
furtherance and not in limitation of the foregoing, if an Event of Default has
occurred and is continuing, the Lender is hereby authorized file with the United
States Patent and Trademark Office or with such other governmental authorities,
the assignment in the form substantially similar to that of Exhibit A attached
to this Agreement, together with such other instruments and documents as the
Lender may deem necessary or appropriate to effectuate the foregoing.

 

4.Lender is hereby authorized to file or record this Agreement or any other
instrument in such public offices and with such governmental authorities,
including the United States Patent and Trademark Office, as Lender may determine
from time to time for the purpose of evidencing the foregoing grant of security.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AND SIGNATURES ON NEXT PAGE]

 



 2 

 

 

IN WITNESS WHEREOF, this Patent and Trademark Security Agreement has been
executed and delivered as of the day and year first above written.

 

  IORA SOFTWARE LIMITED         By: /s/ Mark Thompson   Name: Mark Thompson  
Title: Chief Executive Officer

 

ACCEPTED AND AGREED:

 

LENDER:

 

MORIAH SOFTWARE MANAGEMENT LP

 

By: Black Dolphin Capital Management, LLC, its General Partner

 

By: /s/ Greg Zilberstein   Name: Greg Zilberstein   Title: Managing Member  

 

[SIGNATURE PAGE – PATENT AND TRADEMARK SECURITY AGREEMENT]

 

 3 

 

 

EXHIBIT A

 

ASSIGNMENT OF PATENTS AND TRADEMARKS

 

This Assignment OF PATENTS AND TRADEMARKS (this “Assignment”), dated as of
_________ __, 20__, made by IORA SOFTWARE LIMITED, a company incorporated as a
private limited company under the Registrar for Companies for England and Wales
with a principal place of business at Chapel House, 1-3 Chapel Street,
Guildford, United Kingdom, GUI 3UH (“Assignor”), in favor of MORIAH SOFTWARE
MANAGEMENT LP, a Delaware limited partnership with an address at c/o Black
Dolphin Capital Management, LLC, One University Plaza, Suite 407, Hackensack, NJ
07601 (together with its successors and assigns, “Lender”) and the Assignee as
set forth below.

 

RECITALS:

 

WHEREAS, Assignor has an ownership interest in the Patents described on Exhibit
1 attached hereto (the “Patents”); and

 

WHEREAS, Assignor has an ownership interest in the Trademarks described on
Exhibit 2 attached hereto (the “Trademarks”); and

 

WHEREAS, Assignor and Lender are parties to that certain Loan and Security
Agreement, dated as of August __, 2017 (as from time to time amended or
supplemented, the “Loan Agreement”; capitalized terms used and not defined
herein shall have the meanings set forth in the Loan Agreement); and

 

WHEREAS, Assignor granted to Lender a security interest in substantially all of
Assignor’s property and assets to including the Patents and Trademarks and the
goodwill associated therewith to secure the performance of its obligations under
the Loan Agreement and the other Loan Documents; and

 

WHEREAS, it was a condition precedent to the Lender’s entry into the Loan
Agreement that Assignor shall have executed and delivered this Assignment; and

 

WHEREAS, one or more Events of Default have occurred under the Loan Agreement
and the Lender has the right to exercise its rights and remedies under the Loan
Agreement and the other Loan Documents; and

 

WHEREAS, by this instrument, Assignor is hereby assigning the Patents and
Trademarks to the Lender or its designee as set forth herein (such party, the
“Assignee”).

 



 
 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
are hereby acknowledged, Assignor hereby assigns to Lender the Patents and
Trademarks as follows:

 

1.       Assignment of Trademarks. Assignor hereby assigns, transfers, and
conveys to _________________________, a _____________ with offices at
_________________ (the “Assignee”) all of Assignor’s right, title and interest
in and to the Trademarks together with the goodwill associated therewith.

 

2.       Assignment of Patents. Assignor hereby assigns, transfers, and conveys
to Assignee all of Assignor’s right, title and interest in and to the Patents
together with the goodwill associated therewith.

 

3.       Filing and Recordation. Assignee is hereby authorized to file or record
this Assignment or any other instrument in such public offices and with such
governmental authorities, including the United States Patent and Trademark
Office, as Assignee may determine from time to time for the purpose of
evidencing the foregoing assignment.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment of Patents and
Trademarks as of the date first above written.

 

  ASSIGNOR:       IORA SOFTWARE LIMITED         By:              Name:    
Title:  

 

 

 



